Citation Nr: 0726024	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-24 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk






INTRODUCTION

The veteran had active service from June 1999 to September 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO decision which denied the 
veteran's claim of service connection for asthma. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that she 
is afforded every possible consideration.

On preenlistment examination in December 1998, the veteran's 
lungs and chest were within normal limits.  She denied a 
history of asthma.  She was reexamined on enlistment in June 
1999, and no pertinent changes were noted.  During active 
duty, in August 1999, she presented for treatment complaining 
of breathing difficulty and wheezing after crawling through 
grass.  It was noted she had a history of allergies in the 
past but no history of asthma.  Following an examination, the 
assessment was that her symptoms were consistent with asthma.  
It was also noted she had a history of allergic rhinitis.  In 
another August 1999 medical report, the attending physician 
reported that the veteran was unaware of a prior diagnosis of 
asthma.  It was acknowledged, however, that she had prior 
allergy problems.  The examiner concluded that the veteran's 
respiratory condition prevented her from training.  In 
September 1999, an examiner concluded that her condition 
existed prior to service.  The veteran was discharged from 
service as she was unable to meet entry level physical 
requirements due to asthma.  

The veteran contends that she did not have asthma upon 
entering service in June 1999.  In her notice of 
disagreement, dated April 2004, the veteran stated that she 
had experienced some allergies as a child, but not asthma, 
and did not require medical treatment.  A July 2004 letter 
from the veteran's private physician states that the veteran 
had never been diagnosed with, or treated for, asthma since 
he began treating her in 1983. 

The veteran has not yet been afforded a VA medical 
examination.

Where there is competent evidence of a current disability and 
evidence indicating an association between the disability and 
active service, VA must obtain a medical nexus opinion.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Where symptoms 
possibly related to a claimed disease are shown in the 
veteran's service medical records, an examination should be 
afforded the veteran.  Duenas v. Principi, 18 Vet. App. 512 
(2004).

In addition, where a pre-existing condition may have been 
aggravated in service, an opinion may be needed to determine 
whether it was due to the natural progress of the condition 
or to service aggravation.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  In Crowe, although the veteran's service medical 
records noted that the veteran's asthma pre-existed service, 
and where the veteran was hospitalized for asthma attacks 
during service, the Court of Appeals for Veterans Claims 
ruled that the Board erred in denying the veteran's claim for 
service connection for asthma without first obtaining a 
medical opinion as to whether the condition was aggravated by 
service.  Id.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a respiratory 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted, and the examiner should review the 
results of any testing prior to completion of 
the report.  

The examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology of 
any current respiratory disability, to 
include asthma. 

The examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (i.e., as likely as not) that 
any current disability of the airway 
system had its onset during active 
service or is related to service.  

If the examiner finds that the veteran's 
respiratory disability (asthma) did not 
have its onset in service, he or she 
should indicate whether it preexisted her 
active service.  If so, did it undergo an 
increase in severity during her period of 
active service?  Was any such increase in 
severity due to the natural progression 
of the disease, or was it aggravated 
beyond its natural progression due to the 
nature of the veteran's service?  
(Temporary or intermittent flare-ups of a 
pre-service condition, without evidence 
of worsening of the underlying condition, 
are not sufficient to be considered 
aggravation in service.)

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case that 
considers all the evidence and argument of 
record, and afforded a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. 
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim. Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


